COURT OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT
WORTH
 
 
NO. 2-10-213-CV
 
 



DONALD P. PRENTISS, JR.


APPELLANT



 
V.
 



ADRIENNE L. PRENTISS


APPELLEE



 
------------
 
FROM THE 360TH
DISTRICT COURT OF TARRANT COUNTY
 
------------
 
MEMORANDUM OPINION[1]
 
------------
 
          Appellant Donald P. Prentiss, Jr.
filed a pro se notice of appeal of a “[j]udgment rendered May 21, 2010.”  On June 24, 2010, we notified Donald that he
had prematurely filed the notice of appeal because the trial court has not
signed a final judgment or appealable interlocutory order and that we would dismiss
the appeal for want of jurisdiction unless the parties furnished the court with
a signed copy of the order that Donald seeks to appeal by July 14, 2010.  




See
Tex. R. App. P. 26.1, 27.1(a), 44.3.  We
have not received a response.  Because
there is no final judgment or appealable interlocutory order in this case, we
dismiss the appeal for want of jurisdiction. 
See Tex. R. App. P. 42.3(a),
43.2(f); Robertson v. Beadles, Newman & Lawler, P.C., No.
02-08-00382-CV, 2009 WL 51034, at *1 (Tex. App.—Fort Worth Jan. 8, 2009, no
pet.) (mem. op.) (dismissing
appeal for want of jurisdiction because of no final judgment or appealable
order).          
                                                                   PER
CURIAM
 
PANEL: 
MEIER, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.
 
DELIVERED:  August 19, 2010




[1]See Tex. R. App. P. 47.4.